Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-16, 18-22, and 26-35 as filed 06 June 2021 are pending and under consideration.
Information Disclosure Statement
The information disclosure statements (IDS) filed 06/11/s2021, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. For the IDS filed 06/11/2021 citations B4, C43, and C46 were not considered as B4 does not have date and cannot be identified from information provided and cannot be found among attachments, C43 is not translated, and C46 is not attached. For the IDS filed. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Objections
Claim 4 is objected to because of the following informalities: claim contains a lettered list using periods as punctuation. Claims should not contain internal periods, see MPEP 608.01(m). Periods can be replaced with a parenthesis or other non-period punctuation.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “single chain” antibodies are listed multiple times in the claim.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: claim references epitope of amino acids 150 to 163 of instant SEQ ID NO: 7. Instant SEQ ID NO: 7 has 106 amino acids. Epitope recited in claim 15 corresponds to amino acids 150 to 163 of instant SEQ ID NO: 8 and for examination purposes the claim will be interpreted as referencing SEQ ID NO: 8. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “domain antibody” in claim 5 is used by the claim in a list of antibody structures, but no commonly used definition can be found in the art. The term is indefinite because the specification does not clearly redefine the term and it is not well defined in the arts.

Regarding claim 6, the claim includes embodiments where the antibody of claim 1 is a humanized antibody. Claim 6 is dependent from claim 1. Thus, the antibody of claim 6 has the CDR sequences of claim 1 which are human CDR sequences (see Example 1). Humanized antibodies would have CDR sequences that are not human CDR sequences. Therefore, it is unclear how the antibody of claim 6 can be a humanized antibody and include the human CDR sequences of claim 1. Thus, the metes and bounds of claim 6 is unclear. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “the antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment thereof is a . . . a single domain antibody.” The instant claim 1 requires both the heavy and light chain variable regions. Single domain antibodies do not contain both a heavy and light chain variable region (Abstract and Figure 1 of Muyldermans et. al., TRENDS in Biochemical Sciences, 2001, (26)4, 230-235 (“Muyldermans” PTO-892) and therefor claim 5 does not encompass all the limitations of claim 1. 

Claim 6 recites “the antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment thereof is a humanized or fully human antigen-binding antibody.”  The instant claim 1 requires variable heavy and light chain regions defined by SEQ ID NOS: 1-7 which comprise human CDR sequences (See Example 1).  A humanized antibody as required in claim 6 would have CDR sequences that are not human CDR sequences.  Therefore claim 6 does not encompass all the limitations of claim 1. 

Claim 15 recites the antibody of claim 14 and specifies epitopes from SEQ ID NO: 7 and SEQ ID NO: 8 be present while claim 14 uses “or” stating it would be one or the other sequence. Because claim 14 excludes the option of both epitopes, claim 15 does not encompass all of the limitations of claim 14.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Van Ryn (US 8486398) (PTO-892). 
Regarding claim 1, the language “an amino acid sequence of” reads on a fragment. The specification does not specify fragment length. Van Ryn teaches antibody molecules (Abstract) comprising a heavy chain variable region of SEQ ID NO: 22 with a light chain variable of SEQ ID NO: 23 (see col 15 in lines 30-32). SEQ ID NO: 22 matches instant SEQ ID NO: 1 at 85.9% (see match below). SEQ ID NO: 23 has multiple sequences matching instant SEQ ID NO: 5. The sequences are below with instant SEQ ID NO: 5 on the left and Van Ryn SEQ ID NO: 23 on the right. The boxes show matching amino acids sequences. Van Ryn then teaches an antibody comprising an amino acid sequence of a heavy chain region of instant SEQ ID NO: 1 and a light chain comprising instant SEQ ID NO: 5. Van Ryn’s teaching therefore anticipate claim 1, but only because the claim encompasses fragments. It is suggested that Applicant revise the claim to recite “the amino acid sequence of” to obviate this rejection. 

Regarding claims 5 and 6, Van Ryn teaches the antibody as “monoclonal antibody, a human antibody, a humanized antibody, a chimeric antibody, a fragment antibody, a fragment of an antibody in particular a Fab, F(ab’)2 fragment, a single chain antibody, in particular a single chain variable fragment (scFv), a domain antibody, a nanobody, a diabody, or a DARPin” (see col 4 lines 29-35). Van Ryn teaches the antibody of instant claim 1 in the forms of instant claims 5 and 6. 

Claim 16 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Van Ryn (US 8486398) (PTO-892), as evidenced by Rijkers & van de Corput, “Antibody diversity and B Cell-mediated immunity” in Principles of Immunopharmacology, 2nd edition (2005) pages 19 to 44) (“Rijkers”, PTO-892).
Van Ryn teaches an antibody similar in sequence to instant claim 1 as described previously. Somatic hypermutations include mutations to the CDRs of the antibody (See page 38 in second column lines 5-9 of Rijkers). The somatic hypermutation of the full CDRs from the instant claim 1 would include the sequences found in Van Ryn. Thus, Van Ryn teaches affinity matured variants of the antibody from instant claim 16.


    PNG
    media_image1.png
    836
    1295
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    1132
    media_image2.png
    Greyscale




Claims 1, 4-12, 14-16, 18-22, and 26-35 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Goubier (WO 2018/167104) (IDS).
The applied reference has common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1 and 4, Goubier teaches SEQ ID NOs: 27-29 as variable heavy chains and SEQ ID NOs: 30-33 as variable light chains (see claim 22). SEQ ID NOs: 27, 28, and 29 match instant SEQ ID NOs: 1, 2, and 3 respectively, and SEQ ID NOs: 30, 31, 32, and 33 match instant SEQ ID NOs: 4, 5, 6, and 7 respectively. 
Regarding claim 5, Goubier teaches the antibody to mean immunoglobulin molecules as well as fragments including “Fab’, F(ab’)2, Fab, . . . single chains variants” and “camelid antibodies (heavy-chain only antibodies) (see [39] lines 6-8 and line 20). 
Regarding claim 6, Goubier teaches the antibody of claims 1 to 25 “wherein the anti-CD25 antibody is a human, chimeric, or humanized antibody” (see claim 27). 
Regarding claim 7, Goubier teaches the antibody of claims 1-22 “is a human IgG2 antibody” (see claim 27) and that immunoglobulins can be of any subclass such as IgG1, IgG2, IgG3, or IgG4” ([41]). 
Regarding claims 8, 22, and 26-30, Goubier teaches methods of treating cancer by administering the antibody with a therapeutic agent (claim 47), in a composition with a therapeutic agent (claim 49), in a “pharmaceutically acceptable medium” (claim 48), where the therapeutic agent “is an immune checkpoint inhibitor” (claim 50), and the checkpoint inhibitor is a PD-1 antagonist (claim 51) or bispecific antibody comprising the antibody and an anti-PD-L1 antibody (claim 56). 
Regarding claims 9 and 10, Goubier teaches “the anti-CD25 binds to the extracellular region of human CD25” ([49] second sentence). The antibody thus binds cells expressing human CD25 on their surface and is an anti-CD25 Antibody Agent.
Regarding claim 11, Goubier teaches that the antibody is an anti-CD25 antibody that “does not inhibit the binding of interleukin-2(IL-2) to CD25” (claims 1 and 22).  
Regarding claims 12, 33, and 34, Goubier teaches that the antibody inhibits IL-2 signaling by less than 50% (claim 25) with preference for less inhibition ([10]). Goubier further teaches that the IL-2 signaling by binding to CD25 leads to the depletion of Tregs ([34]) as the infiltration of Tregs cells into tumors leads to poor clinical outcomes. Goubier further teaches that the CD-25 binding to IL-2 without inhibition of IL-2 signaling would be used in the treatment or prevention of solid tumors ([07]).
Regarding claims 14 and 15, Please note objection to claim 15 concerning SEQ ID NO: 7 in the claim. This rejection is based on use of SEQ ID NO: 8 throughout claims 14 and 15.  Goubier teaches SEQ ID NO: 1 which matches instant SEQ ID NO: 8. Goubier further teaches the epitopes of amino acids 150-163, and amino acids 166-180 of SEQ ID NO: 1 (see claim 11). 
Regarding claim 16, Goubier teaches the antibody of claims 1 to 27 “wherein the antibody is an affinity matured variants thereof” (see claim 28). 
Regarding claims 18-21, Goubier teaches “nucleic acid molecules encoding anti-CD25 antibodies as defined herein . . . within appropriate nucleic acid vectors for the expression in host cells” ([82]). Goubier further teaches “preparing an isolated anti-CD25 antibody . . . may comprise culturing a host cell that comprises nucleic acids” ([83]). 
Regarding claim 31, Goubier teaches the administration of an anti-CD25 antibody in combination for the treatment of a solid tumor (claims 1 and 46). 
Regarding claims 32 and 35, Goubier teaches cancers including haematological cancers such as lymphoma and leukemia ([93]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-16, 18-22, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Goubier (WO 2018/167104) (IDS) in view of Sandig (WO 2011035884) (“Sandig” PTO-892).
The teachings of Goubier discussed above are incorporated here in full. As discussed in the rejection above, claims 1, 4-12, 14-16, 18-22, and 26-35 are anticipated by the teachings of Goubier; accordingly, they are obvious over the teachings of Goubier either alone or in combination with the teachings of the secondary reference. 

Regarding claim 13, Goubier teaches the antibody of instant claim 1. It teaches the antibody can function through antibody-dependent cell-mediated cytotoxicity (ADCC) ([64]), and “preferably has ADCC and/or ADCP activity” ([47]). 
Goubier does not teach the antibody as afucosylated.
Sandig teaches that afucosylated IgGs have “an enhanced ADCC-response” (see page 50 lines 3-5) and predicted their methods to reliably engineer fucose deficiency would “accelerate drug development for next generation monoclonal antibodies” (see page 50 lines 14-16). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to use the method of Sandig to produce afucosylated antibodies of Goubier to increase ADCC-response which both Goubier and Sandig teach a preference for. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-12, 14-16, 18-22, 26-31, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 22, 25, 27, 48, 53, 54, 56, 58, and 62 of copending Application No. 16494962 published as US20200010554 (“Goubier ‘962”, IDS).
Regarding claims 1, 4, 22, 26, 31, 33, and 34, claim 1 of Goubier ‘962 recites a “method of treating a cancer in a human subject comprising administering a human IgG1 anti-CD25 antibody, wherein the subject has a solid tumor” (claim 1).  Goubier ‘962 also recites SEQ ID NOs: 27-29 as variable heavy chains and SEQ ID NOs: 30-33 as variable light chains (see claim 22). SEQ ID NOs: 27, 28, and 29 match instant SEQ ID NOs: 1, 2, and 3 respectively, and SEQ ID NOs: 30, 31, 32, and 33 match instant SEQ ID NOs: 4, 5, 6, and 7 respectively.   An administered antibody is necessarily in a composition comprising a pharmaceutically acceptable carrier, as recited in instant claim 22, but see also Goubier ‘962 claim 48.  Because the antibodies have the same variable regions, they also have the same activities following administration, so that Goubier’s method of treating would also necessarily deplete regulatory T cells in the solid tumor, as recited in instant claims 33 and 34 (see also Goubier ‘962 claim 62).
Regarding claim 6, Goubier ‘962 claims the antibody of claims 1 to 25 “wherein the anti-CD25 antibody is a human, chimeric, or humanized antibody” (see claim 27). 
Regarding claim 7, Goubier ‘962 recites the antibody of claims 1-22 “is a human IgG1 antibody” (see claim 1).
Regarding claim 8, Goubier ‘962 recites a bispecific antibody (claim 53). 
Regarding claims 9-11, Goubier ‘962 recites that the antibody is an anti-CD25 antibody that “does not inhibit the binding of interleukin-2(IL-2) to CD25” and comprises the same variable domains (claims 1 and 22). Accordingly, the antibodies used in the method of Goubier ‘962 would necessarily bind the extracellular domain of human CD25 as recited in instant claim 9 and would bind cells expressing human CD25 on their surface as an anti-CD25 Antibody Agent as recited in instant claim 10.
Regarding claim 12, Goubier ‘962 recites that the antibody inhibits IL-2 signaling by less than 50% (claim 25).
Regarding claims 14 and 15, Please note objection to claim 15 concerning SEQ ID NO: 7 in the claim. This rejection is based on use of SEQ ID NO: 8 throughout claims 14 and 15.  Goubier ‘962 recites SEQ ID NO: 1 which matches instant SEQ ID NO: 8, and includes the sequences of the epitopes of claims 14 and 15 (claim 4). 
Regarding claim 16, Goubier ‘962 recites the antibody of claims 1 to 27 “wherein the antibody is an affinity matured variants thereof” (see claim 28). 
In regards to claims 18-21, Goubier ‘962 does not expressly recite their features in the claims. For claims 18-21, possession of the amino acid sequence would mean possession of the nucleic acid sequence and the ability to construct vectors and host cells with that nucleic acid sequence.  According, claims 18-21 would have been obvious over the co-pending claims.
Regarding claims 27 and 28, Goubier ‘962 recites the method further comprises administering an “an immune checkpoint inhibitor” (claim 33) and a cancer vaccine (claim 36).  
In regards to claims 29 and 30, while Goubier ‘962 does not recite further administering a bispecific antibody, which would be simultaneous administration of a second agent that is the other antibody specificity, Goubier ‘962 recites a bispecific antibody comprising the anti-CD25 antibody and an immune checkpoint inhibitor that is anti-PD-1 or anti-PD-L1 in claims 53 and 54, rendering claims 29 and 30 obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13, 32, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22, of copending Application No. 16494962 published as US20200010554 (“Goubier ‘962”, IDS) in view of Ishida and Ueda, Int J Hematol 94:443-452 (2011) (“Ishida”, PTO-892).
Regarding claim 13, Goubier ‘962 has been discussed above but does not recite the antibody as afucosylated. Ishida teaches that afucosylated monoclonal antibodies enhances antibody-dependent cell-mediated cytotoxicity, increasing activity of those antibodies (see page 446, section 8.3 lines 11-14). Ishida further teaches the use of CD25 antibodies in the treatment of cancer (see page 444 in section 7). Afucosylating antibodies of Goubier ‘962 to increase activity in the treatment of cancer would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention.
Regarding claims 32 and 35, Goubier ‘962 recites the use of the anti-CD25 antibody in subjects with solid tumors (claim 1), but does not recite use of the antibody in haematological cancer. Ishida teaches the use of CD25 antibodies in Adult T-Cell leukemia-lymphoma (see page 444 in section 7). Anti-CD25 antibodies are used in Goubier ‘962 in the treatment of solid tumor, Ishida teaches anti-CD25 antibodies in haematological cancer. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the antibody of Goubier ‘962 in haematological cancer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22, of copending Application No. 16494962 published as US20200010554 (“Goubier ‘962”, IDS) in view of Nelson and Reichert, Nat Biotechnol 27, 331-337 (2009) (“Nelson” PTO-892).
Regarding claim 5, Goubier ‘962 does not recite antibody fragments of the instant claim 5. Nelson teaches the use of the antibody fragments of instant claim 5 (see page 331 in third col lines 5-13). Nelson further teaches the smaller size fragments can “penetrate tissues and tumors more rapidly and deeply than” full size antibodies and be produced more easily (see page 332 col 1 lines 16-18 and col 2 lines 7-11).  Any of the fragments recited in claim 5 would accordingly have been obvious to one of ordinary skill in the art prior to the effective filing date.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCESCA EDGINGTON-GIORDANO whose telephone number is (571)272-8232. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




F.E./
Examiner, Art Unit 1643                                                                                                                                                                                                   
/JESSICA H ROARK/Primary Examiner, Art Unit 1643